Exhibit 99.1 Towerstream Reports 2014 Financial Results and Corporate Update MIDDLETOWN, R.I., March 12, 2015 – Towerstream Corporation (NASDAQ: TWER) (the “Company”), a leading 4G and Small Cell Rooftop Tower company, announced results for the fourth quarter and year ended December 31, 2014. Operating Highlights and Corporate Update HetNets Tower Corporation Subsidiary ● Revenues for the year ended December 31, 2014 were $3.1 million compared to $1.5 million for the year ended December 31, 2013 representing an increase of $1.6 million, or greater than 100%. ● Master Lease Agreement executed with national carrier in third quarter of 2014 with initial deployments expected in the first half of 2015. ● Number of Shared Wireless Infrastructure locations increased by 12% during 2014. ● Number of Access Points leased by major cable company increased by 38% during 2014. Towerstream Corporation ● Launch of Cogent-like offering of 100 Megabytes of bandwidth for $699 generates strong demand with 27 buildings lit and50 customer connections since launch in the first quarter of 2014. ● ARPU increased to $772 at December 31, 2014 compared to $761 at December 31, 2013 representing an increase of $11, or 1%. ● Customer churn for the year ended December 31, 2014 totaled 1.85% compared to 1.86% for the year ended December 31, 2013. ● Search for second sales center during 2014 culminates in opening of new office in Southern Florida in March 2015. ● Long-term debt financing completed in October 2014 provides working capital to execute growth initiatives planned for 2015. Management Comments “Our Shared Wireless segment demonstrated strong growth in 2014 with revenues doubling and the number of leasable locations increasing by 12% during the year,” stated Jeffrey Thompson, President and CEO. “The carriers have been vocal in stating that they are focused on the densification of their networks and we expect initial deployments on our locations in the first half of this year.” “Our 100 megabyte service continues to gain traction and we will be adding buildings throughout 2015,” stated Joseph Hernon, Chief Financial Officer. “The recent opening of our second sales center will substantially increase our sales force. We believe that these initiatives will drive our Fixed Wireless segment back into growth mode in 2015.” Page 1 of 10 Selected Financial Data and Key Operating Metrics (All dollars are in thousands except ARPU) (Unaudited) Three M onths E nded 12/31 /2014 9 /3 0 /2014 12/31 /2013 Revenues $ $ $ Gross margin Consolidated 21 % 25 % 27 % Fixed wireless 63 % 65 % 66 % Capital expenditures Fixed wireless $ $ $ Shared wireless infrastructure Corporate 43 22 Churn rate (1) % % % ARPU (1) $ $ $ 761 ARPU of new customers (1) 752 Cash and cash equivalents Years E nded 12/31 /2014 12/31 /2013 Selected Financial Data Revenues $ $ Gross margin Consolidated 26 % 35 % Fixed wireless 65 % 69 % Capital expenditures Fixed wireless $ $ Shared wireless infrastructure Corporate Churn rate (1) % % ARPU (1) $ $ ARPU of new customers (1) Cash and cash equivalents See Non-GAAP Measures below for the definitions of Churn, ARPU and ARPU of new customers. Page 2 of 10 Consolidated Statement of Operations (All dollars are in thousands except per share amounts) (Unaudited) (Audited) Three Months Ended December 3 1 , Years Ended December 3 1 , Revenues $ Operating Expenses Cost of revenues 6,351 24,520 Depreciation and amortization 3,345 13,639 Customer support 4,796 Sales and marketing 1,396 5,570 General and administrative 2,610 10,337 Total Operating Expenses 14,935 58,862 Operating Loss ) Other Income/(Expense) Gain on business acquisition - - - Interest expense, net ) Other income (expense), net (3 ) (4 ) ) ) Total Other Income/(Expense) Loss before income taxes ) Provision for income taxes ) Net Loss $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted Statement of Operations - Segment Basis Three Months Ended December 3 1 , 2014 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 2,684 3,708 4 ) 6,351 Depreciation and amortization 2,099 1,025 221 - 3,345 Customer support 327 181 725 - 1,233 Sales and marketing 1,274 51 71 - 1,396 General and administrative 226 102 2,282 - 2,610 Total Operating Expenses 6,610 ) 14,935 Operating Income (Loss) $ 698 $ ) $ ) $ - $ ) Non-recurring expenses, primarily acquisition related - - 28 - 28 Non-cash expenses (a) 2,227 1,079 432 - 3,738 Adjusted EBITDA (b) 2,925 ) ) - ) Less: Capital expenditures 1,524 202 43 - 1,769 Net Cash Flow (b) $ 1,401 $ ) $ ) $ - $ ) Page 3 of 10 Three Months Ended December 31 , 201 3 (Unaudited) Fixed Wireless Shared Wireless Infrastructure Corporate Eliminations Total Revenues $ $ $ - $ ) $ Operating Expenses Cost of revenues 29 ) Depreciation and amortization - Customer support - Sales and marketing 63 81 - General and administrative - Total Operating Expenses ) Operating Income (Loss) $ $ ) $ ) $ - $ ) Non
